DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of the invention of Group I in the reply filed on 07/22/2021 is acknowledged. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Status
Claims 1-2, 5-6, 8-9, 17, 19-21, 27, 30, 33, 37-38, 40, 43, 45, 47, 53-55, 69, and 71 are pending in this US patent application. Claims 53-55, 69, and 71 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/22/2021.
Claims 1-2, 5-6, 8-9, 17, 19-21, 27, 30, 33, 37-38, 40, 43, 45, and 47 are currently under examination and were examined on their merits.

Information Disclosure Statement
The information disclosure statement filed in this application has been received and considered.

Claim Interpretation
The instant claims recite a number of optional limitations. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure. See MPEP § 2111.04. As such, any prior art that reads on the non-optional limitations of any claim that recites an optional limitation will be interpreted to read on the entirety of the claim.
Claims 1 and 2 recite steps of contacting gel objects “to join each gel object to at least one other gel object at a region of contact between the gel objects”. In these steps, the positively recited step is the step of contacting gel objects, whereas the phrase “to join each gel object to at least one other gel object at a region of contact between the gel objects” represents the intended result of performing the step of contacting. A clause in a method claim does not receive weight when it simply expresses the intended result of a process step positively recited. See MPEP § 2111.04 (I). As such, any prior art that reads on the contacting step of claims 1-2 will be interpreted to read on the “to join” intended result limitation as well.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, 8-9, 21, 33, 37-38, 40, 45, and 47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuet et al., Langmuir 26(6): 4281-4287 (2010; cited on the IDS filed 05/23/2019).

Yuet teaches the microfluidic synthesis of hydrogel particles (see entire document, including page 4282, left column, paragraph 3; reads on claim 37). Hydrogel droplets were formed in a microfluidic flow-focusing device by using mineral oil to shear off monodisperse droplets of polyethylene glycol-diacrylate solutions and then crosslinked using UV light (page 4283, left column, paragraph 5, to right column, paragraph 1; reads on claims 6, 21, and 40; reads on line 3 of claim 1 [“…forming a plurality of gel objects in one or more microfluidic channels”], line 2 of claim 2 [“…forming a first gel object and a second gel object in a microfluidic channel”], and lines 3-4 of claim 33 [“…forming each gel object in a microfluidic channel comprises forming said gel object and an adjacent plug in the microfluidic channel”]; the Examiner notes that the mineral oil is immiscible with the PEG-DA solutions and with the gel particles; the Examiner further notes that each hydrogel particle can be interpreted as a “gel object” and as an “adjacent plug”, as the term “plug” is not defined in the instant disclosure and any object can “plug” a channel of an appropriate size and shape). 
The particles were then dispersed in a reservoir in the presence of low-strength magnetic fields and were found to assemble into long chain structures (page 4285, right column, paragraph 1 and Figures 3J-3L; reads on claims 1-2, 5, 8-9, 33, and 38; the i.e., particles with dual functionalities arising from chemically heterogeneous phases (page 4281, right column, paragraph 2; page 4282, left column, paragraph 3; reads on claim 47). The particles are spherical and have an average diameter of 48 µm (page 4283, right column, paragraph 1), which gives an average particle volume of 5.79×10-5 µL (reads on claim 45).
Therefore, claims 1-2, 5-6, 8-9, 21, 33, 37-38, 40, 45, and 47 are anticipated by Yuet and are rejected under 35 U.S.C. 102(a)(1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 17, 19-21, 30, 33, 37-38, 40, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over international patent application WO 2005/103106 filed by Kumacheva et al., published 11/03/2005 (cited on the IDS filed 05/23/2019).

Kumacheva teaches methods of forming particles in a microfluidic reactor (see entire document, including page 1, lines 12-18). The particles can be rod shaped (page 12, line 31, to page 13, line 2; cf. claim 43). The particles can be hydrogel particles, and an exemplary material for the preparation of hydrogel particles is alginate (page 19, lines 17-25; cf. claims 1-2, 17, 19-20, 30, and 37). In a particular embodiment, an aqueous solution containing a monomer was introduced into a microfluidic device, and droplets were formed when forced through an orifice in the microfluidic device. The 

However, Kumacheva does not explicitly teach that the gel particles are used to form a lattice.

While Kumacheva does not explicitly teach that the gel particles are used to form a lattice, it would have been obvious to one of ordinary skill in the art to do so because Kumacheva teaches the formation of polymer particles in a microfluidic device, that the 
Therefore, claims 1-2, 17, 19-21, 30, 33, 37-38, 40, and 43 are rendered obvious by Kumacheva and are rejected under 35 U.S.C. 103.

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers whose telephone number is (571)272-2897. The examiner can normally be reached Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        10/21/2021